UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) 15/F, Kennedy Town Commercial Tower, 23 Belcher’s Street, Kennedy Town, Hong Kong (Address of principal executive offices)(Zip Code) (852) 3427 3177 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:51,644,399 shares of Common Stock, $0.01 par value, as of November 18, 2009 TITANIUM GROUP LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 2 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months ended September 30, 2009 and 2008 3 - 4 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 – 12 1 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2008 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) September 30, 2009 December 31, 2008 US$ (Unaudited) HK$ (Unaudited) HK$ (Audited) ASSETS Current assets: Cash and cash equivalents $ 9,363 $ 73,032 $ 1,190,869 Restricted cash 51,282 400,000 400,000 Accounts receivable, net 129,224 1,007,948 2,613,724 Inventories 13,234 103,227 38,001 Deposits and other receivables 85,016 663,124 287,928 Total current assets 288,119 2,247,331 4,530,522 Non-current assets: Plant and equipment Cost 591,676 4,615,072 4,774,277 Less: accumulated depreciation (376,545 ) (2,937,050 ) (2,343,817 ) 215,131 1,678,022 2,430,460 Intangible assets, net 444,158 3,464,434 4,685,454 Deferred tax assets 87,633 683,534 683,534 TOTAL ASSETS $ 1,035,041 $ 8,073,321 $ 12,329,970 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable and accrued liabilities $ 372,853 $ 2,908,255 $ 1,732,507 Deferred revenue 5,543 43,238 57,650 Income tax payable 1,619 12,626 12,626 Amount due to a related company 22,006 171,645 - Amounts due to directors 145,824 1,137,427 - Total current liabilities 547,845 4,273,191 1,802,783 Long-term liabilities: Debenture payable 1,369,058 10,678,650 10,320,066 Warrants liability 5,947 46,387 91,237 Total long-term liabilities 1,375,005 10,725,037 10,411,303 Total liabilities 1,922,850 14,998,228 12,214,086 Stockholders’ (deficit) equity: Titanium Group Limited stockholders’ (deficit) equity: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 51,644,399 shares issued and outstanding 516,444 4,028,263 4,028,263 Additional paid-in capital 873,584 6,813,956 6,835,562 Accumulated other comprehensive loss 2,155 16,810 (27,316 ) Accumulated deficit (2,279,992 ) (17,783,936 ) (10,725,914 ) Total Titanium Group Limited stockholders’ (deficit) equity (887,809 ) (6,924,907 ) 110,595 Noncontrolling interests - - 5,289 Total (deficit) equity (887,809 ) (6,924,907 ) 115,884 TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY $ 1,035,041 $ 8,073,321 $ 12,329,970 See accompanying notes to condensed consolidated financial statements. 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, 2009 2009 2008 2009 2009 2008 US$ HK$ HK$ US$ HK$ HK$ REVENUE, NET Projects Products $ 48,590 $ 379,005 $ 2,260,694 $ 296,798 $ 2,315,025 $ 6,223,350 Services 739 5,767 464,223 32,058 250,056 3,017,818 49,329 384,772 2,724,917 328,856 2,565,081 9,241,168 Maintenance Services 9,966 77,735 77,735 49,131 383,224 233,203 Total revenue 59,295 462,507 2,802,652 377,987 2,948,305 9,474,371 COST OF REVENUE Projects Cost of products sold 31,784 247,913 950,951 209,853 1,636,854 5,595,262 Cost of services 468 3,650 369,534 24,395 190,281 2,221,255 32,252 251,563 1,320,485 234,248 1,827,135 7,816,517 Maintenance Cost of services 1,025 8,000 10,000 7,692 60,000 40,000 Total cost of revenue 33,277 259,563 1,330,485 241,940 1,887,135 7,856,517 GROSS PROFIT 26,018 202,944 1,472,167 136,047 1,061,170 1,617,854 OPERATING EXPENSES Impairment loss on intangible assets - - - 35,620 277,833 - Research and development costs 77,819 606,985 - 245,991 1,918,726 - Selling, general and administrative 224,869 1,753,986 1,137,912 635,716 4,958,583 5,162,828 Total operating expenses 302,688 2,360,971 1,137,912 917,327 7,155,142 5,162,828 (LOSS) INCOME FROM OPERATIONS (276,670 ) (2,158,027 ) 334,255 (781,280 ) (6,093,972 ) (3,544,974 ) Other income (expense): Sundry income - 1,077,813 Government grant income - 42,267 Interest income 6 42 17 6 43 679 Interest expense (28,000 ) (218,400 ) (222,288 ) (84,057 ) (655,648 ) (672,519 ) Discount of convertible debenture (15,324 ) (119,528 ) (18,642 ) (45,972 ) (358,584 ) (55,926 ) Gain from change in fair value of warrant liability 23,629 184,306 - 5,750 44,850 313,435 Total other (expense) income (19,689 ) (153,580 ) (240,913 ) (124,273 ) (969,339 ) 705,749 See accompanying notes to condensed consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, 2009 2009 2008 2009 2009 2008 US$ HK$ HK$ US$ HK$ HK$ (LOSS) INCOME BEFORE INCOME TAX (296,359 ) (2,311,607 ) 93,342 (905,553 ) (7,063,311 ) (2,839,225 ) Income tax expense - NET (LOSS) INCOME (296,359 ) (2,311,607 ) 93,342 (905,553 ) (7,063,311 ) (2,839,225 ) Less: net loss attributable to the noncontrolling interests - - 19,233 678 5,289 54,247 NET (LOSS) INCOMEATTRIBUTABLE TO TITANIUM GROUP LIMITED $ (296,359 ) $ (2,311,607 ) $ 112,575 $ (904,875 ) $ (7,058,022 ) $ (2,784,978 ) NET (LOSS) INCOME $ (296,359 ) $ (2,311,607 ) $ 93,342 $ (905,553 ) $ (7,063,311 ) $ (2,839,225 ) Other comprehensive income (loss): - Foreign currency translation gain (loss) 9,341 72,853 - 5,657 44,126 (16,375 ) COMPREHENSIVE (LOSS) INCOME $ (287,018 ) $ (2,238,754 ) $ 93,342 $ (899,896 ) $ (7,019,185 ) $ (2,855,600 ) Comprehensive income (loss) attributable to the noncontrolling interests 748 5,828 (19,233 ) (225 ) (1,759 ) (55,557 ) Comprehensive (loss) income attributable to Titanium Group Limited $ (287,766 ) $ (2,244,582 ) $ 112,575 $ (899,671 ) $ (7,017,426 ) $ (2,800,043 ) Net (loss) income per common share attributable to Titanium Group Limited – basic and diluted $ (0.006 ) $ (0.045 ) $ 0.002 $ (0.018 ) $ (0.137 ) $ (0.054 ) Weighted average shares outstanding - basic and diluted 51,644,399 51,644,399 51,644,399 51,644,399 51,644,399 51,519,950 See accompanying notes to condensed consolidated financial statements. 4 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) Nine months ended September 30, 2009 2009 2008 US$ HK$ HK$ Cash flow from operating activities: Net loss attributable to Titanium Group Limited $ (904,875 ) $ (7,058,022 ) $ (2,784,978 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Noncontrolling interests (678 ) (5,289 ) (54,247 ) Depreciation and amortization 208,597 1,627,057 2,116,230 Impairment loss on intangible assets 35,620 277,833 - Allowance for doubtful accounts 87,762 684,546 (470,645 ) Stock issued for service rendered, non-cash (2,770 ) (21,606 ) 81,037 Amortization cost on discount of convertible debenture 45,972 358,584 55,926 Loss (gain) from disposal of plant and equipment 12,258 95,610 (265,813 ) Gain from change in fair value of warrant liability (5,750 ) (44,850 ) (313,435 ) Changes in assets and liabilities: Accounts receivable 118,106 921,230 9,416,251 Inventories (8,362 ) (65,226 ) 737,868 Deposits and other receivable (48,102 ) (375,196 ) 78,910 Accounts payable and accrued liabilities 150,737 1,175,748 (4,796,247 ) Deferred revenue (1,848 ) (14,412 ) (76,867 ) Amount due to a related party 22,006 171,645 - Net cash (used in) provided by operating activities (291,327 ) (2,272,348 ) 3,723,990 Cash flows from investing activities: Purchase of plant and equipment (3,468 ) (27,050 ) (174,091 ) Payments relating to software development costs - - (2,928,244 ) Net cash used in investing activities (3,468 ) (27,050 ) (3,102,335 ) Cash flows from financing activities: Repayments on short-term bank loan - - (26,347 ) Net decrease in bank overdraft - - (1,208,606 ) Amounts due to directors 145,824 1,137,427 - Net cash provided by (used in) financing activities 145,824 1,137,427 (1,234,953 ) Effect of exchange rate changes on cash and cash equivalent cash equivalents 5,658 44,134 (16,949 ) NET CHANGE IN CASH AND CASH EQUIVALENTS (143,313 ) (1,117,837 ) (630,247 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 152,676 1,190,869 1,168,331 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 9,363 $ 73,032 $ 538,084 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ - $ - $ - Cash paid for interest $ - $ - $ 464,875 See accompanying notes to condensed consolidated financial statements 5 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) NOTE 1 - GENERAL Titanium Group Limited (the “Company” or “TTNUF”) was incorporated as an International
